DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Both claims 2, 3, and 7 does not include additional structure that further limits the independent claim but rather the claim recites a function the performed by the known structure.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dea (US 4,167,682).

Re Claim 1; O’Dea discloses a circuit arrangement comprising: a primary coil (11 and 12) and 
a secondary coil (the right side of 13), which are inductively coupled, but galvanically isolated from one another; (Fig. 1, the transformer arrangement shown between the transmitter and the receiver provides a galvanically isolation between the transmitter and the receiver)
a first voltage divider (33 and 36), which is connected between a first terminal (14) and a second terminal (20) of the secondary coil and which has a center tap connected to a ground node; (Fig. 1)
a second voltage divider (25 and 26), which is connected between the first terminal and the second terminal of the secondary coil; (Fig. 1)
an active circuit, (16, 22, 32, and 35) which is connected to the first terminal and the second terminal of the secondary coil, (Fig. 1)
a center tap of the second voltage divider and to the ground node, (Fig. 1)
wherein the active circuit is configured to provide a current path between the first terminal of the secondary coil and the ground node and between the second terminal of the 

Re Claim 2; O’Dea discloses wherein the first voltage divider is constructed in a balanced manner in relation to its center tap. (Fig. 1)

Re Claim 3; O’Dea discloses wherein the second voltage divider is constructed in a balanced manner in relation to its center tap. (Fig. 1)

Re Claim 4; O’Dea discloses wherein the active circuit comprises: a first transistor (32) having including a first load current path connecting the first terminal of the secondary coil and the ground node, 
a second transistor (35) including a second load current path connecting the second terminal of the secondary coil and the ground node, wherein a control electrode (the gate of the transistor) of the first transistor and a control electrode (the gate of the transistor) of the second transistor are coupled to the center tap of the second voltage divider. (Fig. 1)

Re Claim 5; O’Dea discloses wherein the first transistor and the second transistor have a same characteristic. (Fig. 1, they are the same type of transistor which indicates that they have the same characteristics)

Re Claim 6; O’Dea discloses wherein the active circuit further comprises: a third transistor (16) including a third load current path connecting the first terminal of the secondary coil and the ground node, a fourth transistor (22) including a fourth load current path connecting the second terminal of the secondary coil and the ground node, wherein a control electrode (gate) of the third transistor and a control electrode (gate) of the fourth transistor are coupled to the center tap of the second voltage divider. (Fig. 1)

Re Claim 7; O’Dea discloses wherein the third transistor and the fourth transistor have a same characteristic. (Fig. 1, they are the same type of transistor which indicates that they have the same characteristics)

Re Claim 8; O’Dea discloses wherein the first transistor and the second transistor are each of a first transistor type (switching type) and the third transistor and the fourth transistor are each of a second transistor type, (Clamping type) wherein the first transistor type is complementary to the first transistor type. (Col. 3 line 50-55)
	
Re Claim 11; O’Dea discloses wherein the first, second, third and fourth load current paths of the first transistor, of the second transistor, of the third transistor and of the fourth transistor are each connected in series with a respective load current path of a respective further transistor. (Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 -17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea (US 4,167,682) in view of Dupuis (2005/0271149)

Re Claim 15; O’Dea discloses further comprising: a transmitter circuit (10) configured to drive the primary coil
O’Dea does not disclose wherein the transmitter circuit is arranged in a first semiconductor chip, and wherein the active circuit is arranged in a second semiconductor chip and wherein both semiconductor chips are arranged in the same chip package. 
However, Dupuis disclose wherein the transmitter circuit is arranged in a first semiconductor chip, and wherein the active circuit is arranged in a second semiconductor chip and wherein both semiconductor chips are arranged in the same chip package. (Fig. 16a).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have both the transmitter and a receiver on individual chips and package them together in order to have a compact form factor 

Re Claim 16: A semiconductor component comprising: a chip package including a first semiconductor chip and a second semiconductor chip; and a circuit arrangement, comprising: a primary coil and a secondary coil, which are inductively coupled, but galvanically isolated from This claim is analogous to claim 1 and 15 and the same rejection is applied. 

Re Claim 17; the combination discloses wherein the first terminal of the secondary coil and the second terminal of the secondary coil are each connected to the second semiconductor chip.
The combination does not disclose via a bond wire. 
However, substituting the transistors shown by the combination with one including a bond wire would be functional equivalent. 


Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea (US 4,167,682) in view of Feldtkeller (US 2008/0080624)

Re Claim 18; O’Dea discloses a method for transmitting signals via a transformer having a primary coil and a secondary coil, wherein a voltage divider is connected between a first terminal and a second terminal of the secondary coil and a center tap of the voltage divider is connected to a ground node; the method comprising: generating a control voltage, which is dependent on a common mode voltage at the first terminal and the second terminal of the secondary coil; activating a current path between the first terminal of the secondary coil and the ground node by driving a first transistor with the control voltage, wherein a first load current path of the first transistor couples the first terminal of the secondary coil to the ground node; and activating a current path between the second terminal of the secondary coil and the ground node by driving a second transistor with the control voltage, wherein a second load current path of the second transistor couples the second terminal of the secondary coil to the ground node. (see the rejection of claim 1)
O’Dea does not disclose transmitting a differential signal using a coreless transformer.
Feldtkeller discloses transmitting a differential signal using a coreless transformer (Fig. 1 and also see Par 0054)
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have used a coreless transformer in order to prevent loss of signal and also save cost due to light in weight due to the absence of a core.

Claims 9, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea (US 4,167,682)  

Re Claims 9, 10, 12, 13, 14, 17; O’Dea discloses a Mosfet as discussed above. 
O’Dea does not disclose wherein the first, second, third and fourth load current paths of the first transistor, of the second transistor, of the third transistors and of the fourth transistors are each connected in series with a respective diode,  wherein the respective diodes are implemented as pn junctions or as MOS diodes, wherein the respective further transistors are embodied as MOS transistors, the gate electrode of which are coupled to the ground node, wherein the first transistor and the second transistor each comprise a bulk terminal connected to a constant first voltage, wherein the third transistor and the fourth transistor each comprise a bulk terminal connected to a constant second potential, which is higher than a ground node potential. 
However, the claims disclosed different type of transistors used and it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have used the other type of transistor claimed since is functionally equivalent and provides adequate switching. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
09/28/2021Primary Examiner, Art Unit 2836